      Case 1:21-cv-00590-ACA-SGC Document 3 Filed 06/08/21 Page 1 of 2                      FILED
                                                                                   2021 Jun-08 PM 01:38
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION
THOMAS GADDIS,                             )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No. 1:21-cv-00590-ACA-SGC
                                           )
JUDICIARY TRIBUNALS                        )
COMMITTEE LEADERS,                         )
                                           )
       Respondent.                         )

                          MEMORANDUM OPINION
      On May 5, 2021, the magistrate judge entered a report recommending that the

court dismiss Petitioner Thomas Gaddis’ 28 U.S.C. § 2254 petition for a writ of

habeas corpus because he had not exhausted any state court remedies and in any

event, most of his claims were not cognizable in habeas, but were instead civil rights

claims that he should have brought under 42 U.S.C. §§ 1983 or 1985. (Doc. 2).

Although the magistrate judge advised Mr. Gaddis of his right to file specific written

objections to the report and recommendation by May 19, 2021 (id. at 8), Mr. Gaddis

has not submitted objections, or any other response, within the prescribed time.

      After careful consideration of the record in this case and the magistrate judge’s

report, the court ADOPTS the report and ACCEPTS her recommendations. In

accordance with the recommendations, the court DISMISSES Mr. Gaddis’ § 2254

petition WITHOUT PREJUDICE as unexhausted. Furthermore, because the
      Case 1:21-cv-00590-ACA-SGC Document 3 Filed 06/08/21 Page 2 of 2




petition does not present issues that are debatable among jurists of reason, the court

DENIES a certificate of appealability. See 28 U.S.C. § 2253(c); Slack v. McDaniel,

529 U.S. 473, 484-85 (2000); Rule 11(a), Rules Governing § 2254 Proceedings.

      The court will enter a separate order consistent with this opinion.

      DONE and ORDERED this June 8, 2021.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                          2
